UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-632



In Re: NICHOLAS J. QUEEN, SR.,

                                                         Petitioner.



         On Petition for Writ of Mandamus. (CA-95-859)


Submitted:   November 20, 1997           Decided:   December 9, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Nicholas J. Queen, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas Queen brought this mandamus petition seeking an order

directing the district court to rule on a Fed. R. Civ. P. 60(b)

motion. The district court denied Queen's motion by order dated

October 14, 1997. Queen's request for mandamus relief is therefore

moot. Accordingly, we grant the motion for leave to proceed in
forma pauperis but dismiss the mandamus petition. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument wold

not significantly aid the decisional process.




                                                PETITION DISMISSED




                                2